334 S.E.2d 150 (1985)
Marvin Lee BULLOCK
v.
DIRECTOR OF the DEPARTMENT OF CORRECTIONS.
Record No. 0073-85.
Court of Appeals of Virginia.
Argued April 2, 1985.
Decided September 3, 1985.
*151 Present: JOSEPH E. BAKER, BARROW and HODGES, JJ.
BARROW, Judge.
This is a petition for a writ of habeas corpus filed originally in this court. Marvin Lee Bullock, the petitioner, challenges sentences imposed for criminal convictions in the Circuit Court of the City of Portsmouth.
This Court has original jurisdiction to issue writs of habeas corpus. Code § 17-116.04. However, only "the circuit court which entered the original judgment order of conviction" may issue a writ for one held under criminal process. Code § 8.01-654.
The Supreme Court's grant of original jurisdiction in habeas corpus matters is not subject to this limitation. See Code §§ 8.01-654 B.1 and 17-97. However, this Court's grant of jurisdiction in these matters is limited. See Code §§ 8.01-654 B.1 and 17-116.04.
Since only the Supreme Court or the Circuit Court which entered the original judgment order may issue a writ of habeas corpus in this case, the petition for such a writ from this court will be dismissed.